Case 2:19-cv-00491-DBH Document 17 Filed 09/02/20 Page 1 of 1      PageID #: 1423



                     UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


 DIANE G.,                                )
                                          )
                         PLAINTIFF        )
                                          )
 V.                                       )
                                          )       CIVIL NO. 2:19-CV-491-DBH
 ANDREW M. SAUL, COMMISSIONER,            )
 SOCIAL SECURITY ADMINISTRATION,          )
                                          )
                         DEFENDANT        )


              ORDER AFFIRMING RECOMMENDED DECISION
                     OF THE MAGISTRATE JUDGE


      On August 14, 2020, the United States Magistrate Judge filed with the

court, with copies to counsel, his Report and Recommended Decision. The time

within which to file objections expired on August 28, 2020, and no objections

have been filed. The Magistrate Judge notified the parties that failure to object

would waive their right to de novo review and appeal.

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge is hereby ADOPTED.     The administrative decision is VACATED and the

matter REMANDED for further proceedings.

      SO ORDERED.

      DATED THIS 2ND DAY OF SEPTEMBER, 2020

                                              /S/D. BROCK HORNBY
                                              D. BROCK HORNBY
                                              UNITED STATES DISTRICT JUDGE
